Title: To George Washington from the Pennsylvania Supreme Executive Council, 7 February 1778
From: Pennsylvania Supreme Executive Council
To: Washington, George

 

Sir
In Council Lancaster [Pa.] February 7th 1778

Council had the honour to write to your Excellency on the fifteenth day of last month, in the words of the enclosed copy; and as the urgency of levying men to fill up the pennsylvania battalions, pressed on the spirits of the members, they wished to see officers for that purpose, appear. But after waiting some time, and finding none sent up, they have feared, that their letter had miscarried. However as General Wayne, when last here, was possessed of their plan of raising recruits and promissed to aid in finding the most suitable officers, they rested the business much on their letter, and the Generals know[n] zeal and industry in promoting the publick service. But they now apprehend that some accident has intervened, and at least delayed, this necessary business. They hope, that if it be not so, or that every thing is doing that can be expected, your Excellency will impute this renewal of their application, to a sense of the importance of the present moment. I have the honour to be with much respect Your Excellencys very humble servant

Tho. Wharton jun. Prest

